Title: To George Washington from Captain Robert Campble, 22 September 1779
From: Campble, Robert
To: Washington, George


        
          Sir
          Camp West point [N.Y.] September 22nd 1779.
        
        I now beg Leave to remind Your Excellency of my procedure after having made my Escape from New York. An Officer who made his Escape at the same Time with myself, upon our Arrival at Head Quarters, and making our Report, it was settled in the following Manner Viz.—That the other Officer should retire to his respective Abode, and remain until called for, on my being asked whether I meant to retire from the Army, or take the Field, I informed I intended joining my Regiment immediately—All the Family (and other Gentlemen present) said my Conduct was highly justifiable, and my being permitted to do Duty, with the other Occurrences Since, convinces me I was not on Parole.
        As a Board of Officers have previously sat, and gave their Opinion relative to my Situation (solely thro’ Mr Loring’s Representation) I must beg Your Excellency would indulge me with now ordering a Board of Officers to take into Cognizance the Representation I shall lay befoer them, as I flatter myself I can produce such Evidence as may make my Situation appear in a Light widely different from that represented by Mr Loring.
        Should your Excellency not incline to grant this Indulgence; I would then (from the peculiar Circumstances of my Situation) request the Favor of remaining at home, and have an Officer of equal Rank sent in on paro⟨le⟩ which I should not think prejudicial to any Officer in Captivity. I have the Honor to remain Your Excellencies most obt servt
        
          Robt Campble Capt.
        
      